Exhibit 10.1

 

AMENDMENT NO. 2

TO

THE RYLAND GROUP, INC.

SENIOR EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

The Ryland Group, Inc. (the “Company”) wishes to terminate and liquidate The
Ryland Group, Inc. Senior Executive Supplemental Retirement Plan (the “Plan”).

 

Accordingly, in accordance with Section 4.1 of the Plan and Treas. Reg. section
409A-3(j)(4)(ix)(B), the Plan is terminated effective on September 28, 2015.
Each Participant’s vested SERP Benefit (determined in accordance with Article 3
of the Plan) shall be paid to the Participant in a lump sum on September 28,
2015.

 

For purposes of clarification, with respect to Participants who consented to
Amendment No. 1 to the Plan, “Lump Sum” shall mean “Lump Sum” as defined in
Amendment No. 1 (i.e., the present value equivalent of a Participant’s remaining
unpaid Vested SERP Benefit using as the discount rate the Cost of Money for 2015
or the year in which the Participant’s distribution in accordance with this Plan
termination Amendment is made, as determined by the Administrator). With respect
to Participants who did not consent to Amendment No. 1 to the Plan, “Lump Sum”
shall mean “Lump Sum” as defined in the Plan prior to the effective date of
Amendment No. 1 (i.e., the present value equivalent of a Participant’s remaining
unpaid Vested SERP Benefit using an 8% discount rate). Notwithstanding the
preceding or anything to the contrary in the Plan as amended, no Participant’s
vested SERP Benefit shall be discounted to a date that is earlier than the
Participant’s 60th birthday, regardless of the Participant’s actual age at the
time of distribution in accordance with this Plan termination Amendment.

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed,
effective as specified herein.

 

 

 

THE RYLAND GROUP, INC.,

 

a Maryland Corporation

 

 

 

By:

/s/ Larry Nicholson

 

 

     Larry Nicholson, President and Chief

 

 

     Executive Officer

 

 

 

 

 

By:

/s/ Timothy J. Geckle

 

 

     Timothy J. Geckle, Senior Vice President,

 

 

     General Counsel and Secretary

 

--------------------------------------------------------------------------------